EXHIBIT 10.3

Sotheby’s
1334 York Avenue
New York, New York 10021

 

 

 

 

 

February 9, 2010

 

 

 

Mr. William F. Ruprecht

 

 

President and Chief Executive Officer

 

 

Sotheby’s

 

 

1334 York Avenue

 

 

New York, New York 10021

 

Re:     Employment Arrangement

Dear Bill:

          The Compensation Committee has considered your request to forego any
2009-related cash bonus compensation and has decided to honor it. In addition,
you have asked that your 2010 stock award be awarded in the form of performance
share units, notwithstanding the fact that your current employment arrangement
(the “Arrangement”) calls for you to receive an award of restricted stock units.
A waiver from you is necessary to permit the Company to issue you performance
share units at the February 9, 2010 Compensation Committee meeting.

          The Arrangement permits you to terminate your employment with the
Company for “Good Reason” (as defined in Exhibit D to the Arrangement) for the
Company’s failure to award you at least $1,400,000 in restricted stock or
restricted stock units prior to March 31 in any year during the Term (as defined
in the Arrangement). You agree to waive your right to receive any 2010 stock
award in the form of restricted stock or restricted stock units and agree to
accept any such award in the form of performance share units. You further agree
that any right to receive dividends in respect of those performance share units
shall be governed by the terms of that award.

          If this letter agreement correctly states the terms of your waiver
regarding the Arrangement, please acknowledge where indicated below.

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

SOTHEBY’S

 

 

 

 

 

 

By:

/S/ SUSAN ALEXANDER

 

 

 

       Susan Alexander,

 

 

         Executive Vice President and

 

 

         Worldwide Head of Human Resources


 

 

AGREED AND ACCEPTED AS OF

THE DATE OF THIS LETTER

 

AGREEMENT:

 

 

 

/S/ WILLIAM F. RUPRECHT

 

WILLIAM F. RUPRECHT

 


--------------------------------------------------------------------------------